41 So. 3d 1092 (2010)
Octavious J. CRUMBY, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-2192.
District Court of Appeal of Florida, First District.
August 13, 2010.
Octavious J. Crumby, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
DISMISSED. See Fla. R.App. P. 9.100(c)(1); Excel Auto Group, Inc. v. Ford Motor Credit Co., 777 So. 2d 1187 (Fla. 5th DCA 2001) (holding that the rule providing for an additional five days for a party to do some act required to be done after service of a document by mail does not apply to the filing of a petition for writ of certiorari).
HAWKES, C.J., KAHN and PADOVANO, JJ., concur.